No appeal lies from an order of the General Term affirming an order of the Special Term vacating an order of arrest where, upon any view of the facts, such decision can be upheld. An order of arrest is a provisional remedy which the court may grant or refuse in a proper case within its discretion. The exercise of such discretion is not the subject of review in this court. (Liddell v. Paton, 67 N.Y. 393; Allen v. Meyer, 73 id. 1;Whitaker v. Imp. S.M. Co., 78 id. 621.) The order appealed from states no ground for the decision, and the opinion of the court cannot be resorted to for the purpose of determining the reasons upon which it is based. Unless the contrary appears, it must necessarily be assumed that the order in question was made in the exercise of the discretion of the court which granted it. (Hewlett v. Wood, 67 N.Y. 394; Snebley v. Conner,
78 id. 218.)
For the reasons stated the appeal must be dismissed.
All concur.
Appeal dismissed. *Page 582